DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1, 3, 4, 13, and 15 and cancelation of Claims 2 and 14 is acknowledged.
The amendment overcome all outstanding rejections.


Election/Restrictions
Claims 1 and 13 are allowable. The restriction requirement between Inventions I, II, III, IV, and V, as set forth in the Office action mailed on 2/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/2020 is withdrawn.  Claims 7-12 and 16-20, directed to Inventions II, III, IV, and V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer to receive the one or more third order signals and generate spectrum signals commensurate with intensities of the one or more third order signals; and a first circuitry configured to: analyze the spectrum signals; generate one or more images of the subject based on the analysis; and construct one or more maps that identify positions of the subject based on the one or more images and based on emission times of the one or more third order signal in combination with the rest of the limitations of the above claims and in view of the applicant’s arguments, see pages 5-6 submitted 6/2/2021.
Independent Claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious generating, by the spectrometer, spectrum signals commensurate with intensities of the one or more third order signals; analyzing, by circuitry in communication with the spectrometer, the spectrum signals; generating, by the circuitry, one or more images of the subject based on the analysis; and constructing, by the circuitry, one or more maps that identify positions of the subject based on the one or more images and based on emission times of the one or more third order signals in combination with the rest of the limitations of the above claims and in view of the applicant’s arguments, see pages 5-6 submitted 6/2/2021.

Claims 3-13 and 15-20 are allowable at least based upon their dependence on Claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877